NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

REYNALDO GUEVARA-LOPEZ,                         No.    16-70784

                Petitioner,                     Agency No. A201-107-999

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021 **

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Reynaldo Guevara-Lopez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and the BIA’s denial of his motion to reopen. We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir. 2020), and review de novo

questions of law, Alanniz v. Barr, 924 F.3d 1061, 1065 (9th Cir. 2019). We review

for abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597

F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Guevara-

Lopez failed to establish the harm he experienced or fears in Guatemala was or

would be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). The BIA did not err in determining that Guevara-Lopez

did not raise a family-based social group before the IJ, see Alanniz, 924 F.3d at

1068-69 (no error in BIA’s waiver determination), or in declining to consider

Guevara-Lopez’s arguments regarding a social group that was raised for the first

time to the BIA, see Honcharov v. Barr, 924 F.3d 1293, 1297 (9th Cir. 2019) (BIA

did not err in declining to consider argument raised for the first time on appeal).

We reject as unsupported by the record Guevara-Lopez’s contentions that the BIA

otherwise erred in its analysis of his asylum and withholding of removal claims.

Thus, Guevara-Lopez’s asylum and withholding of removal claims fail.


                                          2                                    16-70784
      The BIA did not err in its determination that Guevara-Lopez waived his

CAT claim, see Alanniz, 924 F.3d at 1068-69 (no error in BIA’s determination that

applicant failed to challenge the IJ’s denial of CAT relief) and he has not pointed

to any authority to support his contention that the BIA had an obligation to

consider the claim sua sponte. Thus, we deny the petition for review as to CAT.

      The BIA did not abuse its discretion in denying Guevara-Lopez’s motion to

reopen based on his brother’s recent grant of asylum. See Ayala v. Sessions, 855

F.3d 1012, 1020 (9th Cir. 2017) (new evidence must be material in order to merit

reopening).

      PETITION FOR REVIEW DENIED.




                                          3                                    16-70784